 
 
I 
108th CONGRESS
2d Session
H. R. 5283 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Disperse blue 281. 
 
 
1.Suspension of duty on Disperse blue 281 
(a)In GeneralSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.32.10Disperse blue 281 (CAS Nos. 53950-33-7, 22578-86-5, 56548-64-2, and 67674-22-0) (provided for in subheading 3204.11.50)Free No ChangeNo ChangeOn or before 12/31/2007 
(b)Effective DateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
